Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Applicant’s amendment filed on 02/21/2021 has been entered. Applicants arguments filed on 02/12/2021 have been fully considered, but they are not persuasive.
Applicant argues that regarding a silver passivation layer having a thickness in the range of 2nm-5nm, i.e., the feature “wherein the passivation layer is a silver layer, the thickness of the passivation layer is about 2 nm - 5 nm” in claim 1, the specification recites “[t]he inert metal layer has the corrosion-resistant and oxidation-resistant features, and has the transparent conductive optoelectronic characteristics at the same time. The silver passivation layer with a thickness in the range of 2nm-5nm is mainly used to realize improved corrosion resistance and oxidation resistance of copper nanofibers by using its corrosion and oxidation resistance properties, as well as transparent conductive optoelectronic characteristics with the conductive properties of silver and the thickness range of silver passivation layer (which enables light transmission). In contrast, Shah discloses that the passivation layer is a silver layer, and that the thickness is 1 nm-10 nm. However, in Shah the purposed of such a silver having a thickness in the range of lnm-10 um is merely for passivation, and it does not have the effect of “transparent conductive optoelectronic characteristics” in claim 1.
However, it should be noted that “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). Further, it should be noted that as Shah discloses the use of silver in the passivation layer, it therefore would be obvious, absent evidence to the contrary that it would have the same effect of transparent conductive optoelectronic characteristics as pointed out by the Applicant as the component is the same, it therefore would have the same properties. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant argues that In view of the above, those skilled in the art would not have the motivation to modify the wide thickness range of 1 nm – 10 microns (which is quite a wide range) disclosed in Shah to a specific and narrow range “2nm-5nm” as described in claim 1 and apply such a feature into Hsu to arrive at the solution of claim 1. It seems that the claimed invention is attempting to be arrived at on basis of the teaching of the claimed invention, which obviously belongs to hindsight.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/RONAK C PATEL/Primary Examiner, Art Unit 1788